DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 04/30/2021.
Claims 1-2 are pending. 
Claim 1 is independent. 


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2014/0312812) in view of Sasaki et al. (US 20140152207).

Re claim 1, Sasaki teaches (Figures 11) a motor control device (90) that controls a current of a motor (100) based on a torque command (.tau..sub.0*), the current being separated into a d-axis current (Id) and a q-axis current (iq) orthogonal to the d-axis current, the torque command being a target value of a torque of the motor (para 11), the motor control device comprising:
a current vector controller (102) that receives a d-axis current command (id*) and a q-axis current command (iq*), and generates a d-axis voltage command (vd*) and a q-axis voltage command (vq*), a (para 40; discloses the difference to be zero), a difference between a value of the q-axis current and a value of the q-axis current command being zero (para 40; discloses the difference to be zero);
a q-axis current command generator (108) that generates the q-axis current command based on the torque command (para 48; discloses the q-axis current command is based on the torque command);
a magnetic-flux weakening controller (113) that generates the d-axis current command based on a difference between a voltage command and a reference voltage (Vlmt; para 11), the voltage command being a vector with the d-axis voltage command (vd*) output from the current vector controller (102; para 11) as a d-axis component and the q-axis voltage command (vq*) as a q-axis component, an amplitude of the voltage command not exceeding the reference voltage (para 11);
a current limiter (115) that limits a magnitude of the d-axis current command according to a magnitude of the q-axis current command, the d-axis current command being a d-axis component of a current command vector of the motor, the q-axis current command being a q-axis component of the current command vector of the motor, a magnitude of the current command vector of the motor not exceeding a current limit value (para 11; limits the magnitude of the weak magnetic flux current command from module 113); and
but fails to explicitly teach a reference voltage correction unit that corrects the reference voltage based on a difference between a value of the d-axis current command before limitation and a value of the d-axis current command after the limitation.
Sasaki teaches (Figure 1) a reference voltage correction unit (106, 107 and 112 in combination) that corrects the reference voltage (Vlmt) based on a difference between a value of the d-axis current command before limitation (idu*) and a value of the d-axis current command after the limitation (V*; para 45-47; discloses the voltage difference is computed which is based on the reference voltage and the voltage from the motor based on the voltage vectors and then at 112 generates the d-axis current command Id.sub.0* by adding d-axis current command component idu* generated by normal region d-axis setting unit 111 and flux weakening current command ids* unit 105).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control device of Sasaki with the control device of Sasaki to eliminate the voltage saturation when driving the motor (see Sasaki; para 20).

Re claim 2, Sasaki in view of Sasaki teaches the motor control device according to claim 1, further comprising:
a reference voltage limiter (106 and 107) that limits the reference voltage to a predetermined upper limit value (para 45-46); and
a command correction unit (310) that performs correction to decrease the q-axis current command or the torque command when the amplitude of the voltage command is larger than the predetermined upper limit value (para 73).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846     

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846